37 F.3d 1496NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES of America, Plaintiff Appellee,v.Crystal Powell HARRIS, a/k/a Crystal Powell, Defendant Appellant.
No. 94-6077.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 26, 1994.Decided Oct. 17, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  J. Calvitt Clarke, Jr., Senior District Judge.  (CR-88-76-N, CA-93-1224-2)
Crystal Powell Harris, Appellant Pro Se.
Charles Dee Griffith, Jr., Norfolk, VA, for Appellee.
E.D.Va.
AFFIRMED.
Before ERVIN, Chief Judge, and WILKINSON and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying her 28 U.S.C. Sec. 2255 (1988) motion.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  United States v. Harris, Nos.  CR-88-76-N;  CA-93-1224-2 (E.D. Va.  Jan. 4, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 We also deny Appellant's motion for preparation of a transcript at government expense because she failed to demonstrate a particularized need for the transcript.   Jones v. Superintendent, Va.  State Farm, 460 F.2d 150, 152 (4th Cir.1972), cert. denied, 410 U.S. 944 (1973)